           Case 1:11-cv-12131-RWZ Document 405 Filed 04/04/19 Page 1 of 6


                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 THE UNITED STATES OF AMERICA, and
 THE STATE OF CALIFORNIA,
 ex rel. KIMBERLY HERMAN, AMY
 LESTAGE and KEVIN ROSEFF,

           Plaintiffs,                                Civil Action No. 11-12131-RWZ

 v.

 COLOPLAST CORP., et al.

           Defendants.


                              REVISED EXHIBIT LIST FROM
                            JOINT PRETRIAL MEMORANDUM

       NOW COME the parties Plaintiff Amy Lestage (“Relator” or “Plaintiff”) and Defendant

Coloplast Corp. (“Coloplast” or “Defendant”) and hereby submit the attached revised exhibit lists

for the Joint Pretrial Memorandum in connection with the trial that is scheduled to begin on April

8, 2019.

                            JOINT (STIPULATED) EXHIBITS
   JX        Bates No. / Depo Ex. No.                    Description
  JX-1       COLOPLAST 1142-1147 KAM Commission Statements 2011-2012
  JX-2       COLOPLAST 1148-1153 KAM Commission Statements 2012-2013
  JX-3       COLOPLAST 1106-1111 KAM Commission Statements 2013-2014
  JX-4       COLOPLAST 1112-1117 KAM Commission Statements 2014-2015
  JX-5       COLOPLAST 1118-1123 KAM Commission Statements 2015-2016
  JX-6       COLOPLAST 1136-1141 KAM Commission Statements 2016-2017
  JX-7       COLOPLAST 1130-1135 KAM Commission Statements 2017-2018
  JX-8       COLO_LESTAGE 107         Plaintiff’s 2011 W-2
  JX-9       COLO_LESTAGE 108         Plaintiff’s 2012 W-2
 JX-10       COLO_LESTAGE 109         Plaintiff’s 2013 W-2
 JX-11       COLO_LESTAGE 110         Plaintiff’s 2014 W-2
 JX-12       COLO_LESTAGE 111         Plaintiff’s 2015 W-2
 JX-13       COLO_LESTAGE 4680        Plaintiff’s 2016 W-2


12597741_1                                      1
         Case 1:11-cv-12131-RWZ Document 405 Filed 04/04/19 Page 2 of 6


                         JOINT (STIPULATED) EXHIBITS
  JX      Bates No. / Depo Ex. No.                      Description
 JX-14    COLO_LESTAGE 4755        Plaintiff’s 2017 W-2
 JX-15    COLO_LESTAGE 4869        Plaintiff’s 2018 W-2
          Hansen 3
          Lestage 19               Letter from Nicholas Pedersen to Amy Lestage
 JX-16
          Pedersen 2               (12/23/2014)
          COLO_LESTAGE 105
          COLO_LESTAGE 1-3
                                   Email from Amy Lestage to Morten Hansen / N.
          Hansen 4
 JX-17                             Pedersen (12/24/2014) and Reply by N. Pedersen
          Lestage 20
                                   (12/30/2014)
          Pedersen 3
                                   Email with attached letter from Perry Bernocchi to
 JX-18    Coloplast 376-378
                                   Edmond Veome (12/19/2014)
                                   Email from Morten Hansen to Amy Lestage, cc
 JX-19    COLOPLAST 0538-0539 Debra Babcock re Summary of Conversation and
                                   Next Steps (05/04/2016)
                                   Email chain Morten Hansen / Amy Lestage, cc
 JX-20    COLO_LESTAGE 81-85 Debra Babcock re Summary of Conversation and
                                   Next Steps (05/04/2016, 5/10/2016, 5/11/2016)
                                   Email chain Carl Skarstad, Nicholas Pedersen and
          COLO_LESTAGE 6-8
 JX-21                             Amy Lestage re Medical Benefits (07/23/2015 and
          Lestage 21
                                   07/28/2015)
                                   Email chain Cari Skarstad and Amy Lestage re Pay
 JX-22    COLO_LESTAGE 43-46
                                   (2/16/2018-2/18/2016)
                                   Email attachment: The Employee’s Guide to The
 JX-23    COLO_LESTAGE 9-28
                                   Family and Medical Leave Act
                                   Letter from Debbie Babcock of Coloplast to Amy
 JX-24    COLOPLAST 0580-0581
                                   Lestage re Return to Work (04/08/2016)
 JX-25    COLOPLAST 0578-0579 Key Account Manager: Job Function Summary
                                   Territory Managers, Regional Managers, Key
                                   Account Managers & National Account Managers:
 JX-26    COLOPLAST 0592-0595
                                   F/Y 2015-2016 US Chronic Care Sales Award
                                   Criteria (Eff. 10/1/15-9/30/16)
                                   Key Account Manager: F/Y 2016 Sales
 JX-27    COLOPLAST 0582-0591
                                   Commission Plan Document (Eff. 10/1/15- 9/30/16)
                                   Coloplast U.S. Employee Handbook (Rev. April
 JX-28    COLOPLAST 0903-0952
                                   2012)
          COLO_LESTAGE 4659- Key Account Campaign Planning FY 16/17 KAM:
 JX-29
          4668                     Amy Lestage (October 2016)
                                   Coloplast Key Accounts: Overview of Key CC
 JX-30    COLOPLAST 0973-0980
                                   Accounts August 2015
                                   Email Hansen regarding CCS Medical (10/07/2013)
 JX-31    COLOPLAST 0981-0983
                                   and ABC Medical (06/24- 27/2016)
          COLO_LESTAGE 1124- Key Account Manager Commission Statements
 JX-32
          1129                     2016-2017

12597741_1                                  2
         Case 1:11-cv-12131-RWZ Document 405 Filed 04/04/19 Page 3 of 6


                         JOINT (STIPULATED) EXHIBITS
  JX      Bates No. / Depo Ex. No.                     Description
          COLO_LESTAGE 112-        Amy Lestage Earnings Statements Period Ending
 JX-33
          127; 4874                01/08/2016 - 09/02/2016, 12/14/2018
          COLO_LESTAGE 4669-
 JX-34                             Revenue Statements 2013-2016, Sales-In Report
          4677, 4756
 JX-35    Hansen 1                 KAM, DTC Manager, Account Chart
 JX-36    COLOPLAST 0961-0968 Excel Spreadsheets Account Assignments to KAMs
                                   Email from Debbie Babcock to Veome, Hanson,
 JX-37    COLOPLAST 0336-337       Mrachek and McCarthy re Update from Call with
                                   Amy Lestage (4/12/2016)
          Lestage 18
 JX-38    COLO_LESTAGE 1460- Email chain Lestage and Hansen (12/17/2014)
          1461
          Lestage 22               Email Debra Babcock to Amy Lestage cc Morten
 JX-39
          Coloplast 0683-0684      Hansen re Follow-up to Tuesday’s call (4/26/2016)
          Lestage 23               Email chain Morten Hansen and Amy Lestage re
 JX-40
          COLO_LESTAGE 88-90 Training Follow-up (5/13/2016, 5/12/2016)
                                   Amy Lestage Health Records with South Shore
 JX-41    COLO_LESTAGE 4857
                                   Medical Center 7/17/2018
          COLO_LESTAGE 050-        Fiscal Year 2016 Sales Commission Plan
 JX-42
          059                      Document (10/1/15-9/30/16)
 JX-43    COLO_LESTAGE 35-37 Email from Plaintiff to C. Skarstad (12/3/15)
 JX-44    COLOPLAST 0500           Email from D. Babcock to Plaintiff (4/15/16)
                                   Email from W. Mitros to Har-Kel/Blackburn’s
 JX-45    COLOPLAST 0327
                                   (5/10/16)
 JX-46    COLOPLAST 0959-0960 Email from K. Jones from M. Hansen (7/31/15)
 JX-47    COLOPLAST 0324-0326 Email from D. Babcock to M. Hansen (4/28/16)
 JX-48    COLOPLAST 1154-1155 2018 People Review for Amy Lestage
 JX-49                             Deposition Transcript of Neel Vadhan and Exhibits
                                   Deposition Transcript of Nicholas Pedersen and
 JX-50
                                   Exhibits
                                   Deposition Transcript of Perry Bernocchi and
 JX-51
                                   Exhibits
 JX-52                             *Deposition Transcript of Amy Lestage (2/2/17)
                                   *Deposition Transcript of Edmond Veome and
 JX-53
                                   Exhibits
                                   *Deposition Transcript of Morten Hansen and
 JX-54
                                   Exhibits
 JX-55                             Coloplast Settlement Agreement (12/22/2015)
 JX-56                             Liberator Settlement Agreement (12/22/2015)
 JX-57                             Byram Settlement Agreement (04/29/2016)
 JX-58                             Hollister Settlement Agreement (04/29/2016)
 JX-59                             CCS Medical Settlement Agreement (07/24/2017)

12597741_1                                 3
         Case 1:11-cv-12131-RWZ Document 405 Filed 04/04/19 Page 4 of 6




                           PLAINTIFF LESTAGE EXHIBITS
            Bates No. / Depo
  PX                                     Description                     Objection
                 Ex. No.
 PX-1      COLO_LESTAGE Email chain Morten Hansen,                Relevance
           095-099            Sheri Bowie and Amy Lestage
                              (09/02/2016), Amy Lestage to
                              Sheri Bowie (8/25/2016), and
                              Melissa Boyer to “Amy” and
                              “Robert” at Coloplast
                              (08/25/2016) re New Customer.
 PX-2                         Original qui tam complaint (filed   Relevance, Prejudicial
                              12/02/2011)
 PX-3                         Amended qui tam complaint           Relevance, Prejudicial,
                              (11/20/2014)                        Confusing
 PX-4      COLOPLAST          Short Term Disability Income        Relevance
           0153-0172          Benefit Plan 2013
 PX-5      Lestage 1          DTC Meeting (04/12/2012)            Relevance, Prejudicial
           COLO_LESTAGE
           785-798
 PX-6      Lestage 12         Email chain to Ulrik Berthelsen     Relevance, Prejudicial
                              from Lestage re CCS News
                              (7/27/2012).
 PX-7                         Roberts Table 1. Comparable         For reasons stated in
                              2015 Earnings Data:                 Motion in Limine
 PX-8                         Roberts Exhibit B. Model B          For reasons stated in
                              Projected Before-Tax Earnings       Motion in Limine
                              (Real 2015$)
 PX-9                         Roberts Supplemental Table B2.      For reasons stated in
                              Calculation of Economic Loss for    Motion in Limine
                              Amy Lestage.
 PX-10                        Roberts Supplemental Table B4.      For reasons stated in
                              Calculation of Taxes on Future      Motion in Limine
                              Lost Earnings.
 PX-11                        Roberts Supplemental Table B5.      For reasons stated in
                              Calculation of Taxes on Lump-       Motion in Limine
                              Sum Award.
 PX-12                        Curriculum vitae Judith Roberts.    For reasons stated in
                                                                  Motion in Limine
 PX-13     COLO_LESTAGE        Lestage personnel file excerpts    Relevance
           4813-4835
           COLOPLAST
           0149-0152




12597741_1                                   4
         Case 1:11-cv-12131-RWZ Document 405 Filed 04/04/19 Page 5 of 6


                            PLAINTIFF LESTAGE EXHIBITS
             Bates No. / Depo
  PX                                      Description                     Objection
                 Ex. No.
 PX-14                         Coloplast Corp.’s Answers and       Relevance, live
                               Objections to Plaintiff Amy         witnesses to testify
                               Lestage’s First Set of
                               Interrogatories
 PX-15                         Coloplast Corp.’s Amended           Relevance, live
                               Answers and Objections to           witnesses to testify
                               Plaintiff Amy Lestage’s First Set
                               of Interrogatories
 PX-16                         Coloplast Corp.’s Answers and       Relevance, live
                               Objections to Plaintiff Amy         witnesses to testify
                               Lestage’s Second Set of
                               Interrogatories



                         DEFENDANT COLOPLAST EXHIBITS
           Bates No. / Depo
  DX                                  Description                   Objection
                Ex. No.
                             Letter demanding Amy         Authentication/Hearsay/Unfair
 DX-1                        Lestage return to work       Prejudice (Rule 403)
                             (01/15/2016)
          COLO_LESTAGE Lestage 2015 Federal Tax           Relevancy/unfair prejudice
 DX-2
          004870-7873        Return Summary               (Rule 403)
          COLO_LESTAGE Lestage 2016 Federal Tax           Relevancy/unfair prejudice
 DX-3
          004858-4868        Return                       (Rule 403)
          COLO_LESTAGE Lestage 2017 Federal Tax           Relevancy/unfair prejudice
 DX-4
          004743-4754        Return                       (Rule 403)
                             Memo from P. Shaw to T.      Rule 408 compromise offer
 DX-5     Dkt. No. 274-13
                             Beimers (12/28/15)
          COLOPLAST          Email from V. Seals to M.    Hearsay
 DX-6
          0654-0655          Hansen (5/9/16)
          COLOPLAST          Email from T. Beimers to P. Hearsay/Relevance
 DX-7
          0319-0320          Shaw (1/14/15)
                             Expert Rebuttal Report of F. Hearsay
 DX-8                        McCloskey (including
                             exhibits)
                             Supplemental Expert          Hearsay
 DX-9                        Rebuttal Report of F.
                             McCloskey




12597741_1                                   5
           Case 1:11-cv-12131-RWZ Document 405 Filed 04/04/19 Page 6 of 6


April 4, 2019                                  Respectfully submitted,

 Counsel for Coloplast Corp.                           Counsel for Plaintiffs/Relators
                                                       Kimberly Herman, Amy
 /s/ Brian P. Dunphy                                   Lestage and Kevin Roseff
 Brian P. Dunphy (BBO No. 670902)
 Mintz, Levin, Cohn, Ferris,                           /s/ Tawny L. Alvarez
 Glovsky and Popeo, PC                                 Tawny L. Alvarez (BBO 672255)
 One Financial Center                                  Paul W. Shaw (BBO No. 455500)
 Boston, MA 02111                                      VERRILL DANA LLP
 (617)348-1810                                         One Boston Place, Suite 1600
 BDunphy@Mintz.com                                     Boston, MA 02108
                                                       (617) 309-2600
 Jacqueline A. Mrachek (pro hac vice)                  TAlvarez@VerrillDana.com
 Nichole A. Truso (pro hac vice)                       PShaw@VerrillDana.com
 Faegre Baker Daniels LLP
 2200 Wells Fargo Center
 Minneapolis, MN 55402-3901
 (612)766-8619
 Jacqueline.Mrachek@FaegreBD.com
 Nicole.Truso@FaegreBD.com


                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 4th day of April, 2019, a copy of the within

document was electronically filed with the Clerk of Court using the CM/ECF system which will

be sent electronically to the registered participants as identified on the Notice of Electronic

Filing.




                                                   /s/ Tawny L. Alvarez
                                                   Tawny L. Alvarez




12597741_1                                         6
